DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2016-0133352 filed October 14, 2016 as required by 37 CFR 1.55.
Receipt is also acknowledged of a copy of WO 2018/070796, the WIPO publication of PCT/KR 2017/011234 filed October 12, 2017.
Abstract Objection
The abstract of the disclosure is objected to because
It uses legal phraseology “comprising”. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The form and legal phraseology often used in patent claims should be avoided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Helliker (US 4,225,346. Citations as page:line(s).) in view of Small (US 2,254,549. Citations as page:column:line(s).).
Regarding claim 1, Helliker teaches a method for making a porous nickel body (1:7-8) of any shape (1:45-49) by adding 9 grams of methyl cellulose (i.e. a polymer powder having a solubility in the solvent of 5 mg/mL at room temperature) to 150 milliliters of hot water (i.e. a solvent), mixing, pouring, and cooling, such that the methyl cellulose dissolves in the water, adding 325 grams of nickel powder (i.e. a metal component comprising a conductive metal having a relative magnetic permeability of 90 or more), stirring (i.e. a slurry) and heating to produce a gelled slurry (i.e. a green structure), cutting the gel into a particular shape which is desired after sintering, and sintering to yield a porosity above 90% to produce a sintered porous nickel body useful as a filter or sieve with high surface area (1:64-68, 2:51-68).
Helliker is silent to applying an electromagnetic field to a green structure to sinter the green structure and form the metal foam.
Small teaches sintering metal compositions (1:1:1-10) in an electromagnetic induction type furnace (2:1:66-68).
It would have been obvious to one of ordinary skill in the art in the process of Helliker to sinter the green structure using an electromagnetic induction type furnace because it completes the sintering operation as quickly as possible, uniformly heats the body of the metal mixture and the surface by controlling the employed frequencies (Small 2:1:60-75), and minimizes the possibility of oxidation of the metals (Small 2:2:1-3), where employing the process on a sufficiently porous product permits the escape of entrapped air and gases (Small 2:2:30-31). 
Regarding claims 2 and 3, Helliker in view of Small teach nickel (Helliker 2:58-59; Small 2:2:68-69) (i.e. the metal component comprises 100 wt% of the conductive metal).
Regarding claims 5 and 6, Helliker teaches hot water (2:53) (i.e. a dielectric constant of 80).
Regarding claim 7, Helliker teaches 150 milliliters of water (i.e. 150 grams of water because the density of water is 1 g/ml)and 325 grams of nickel powder (2:51-60) (i.e. the weight ratio of the solvent in the slurry to the metal component is (150/325)*100 = 46). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05(I).
Regarding claim 8, Helliker teaches the example uses methyl cellulose (2:52), which is an alkyl cellulose (2:1-3).
Regarding claims 10-12, Helliker teaches making a gelled slurry prior to sintering using a variety of modified celluloses (1:64-68) with typical examples including alkyl celluloses such as ethyl and methyl celluloses (2:1-3) with a typical example using 9 grams of methyl cellulose (i.e. an alkyl cellulose), 150 millimeters of water (i.e. 150 grams of water because the density of water is 1 g/ml), and 325 grams of nickel powder (2:51-60). 
It would have been obvious to one of ordinary skill in the art to replace some of the methyl cellulose in the example of Helliker with ethyl cellulose, which is another alkyl cellulose that is a typical example that can be used to make a gelled slurry (1:64-68, 2:1-3) because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. MPEP 2144.06(I). 
Therefore, the modified example in Helliker includes 9 grams total of methyl cellulose and ethyl cellulose (Helliker 2:51-60). The weight ratio of the binder having a solubility in the solvent of 100 mg/mL or more at room temperature (i.e. ethyl cellulose) contained in the slurry to the weight of the metal component is less than (9/325)*100=3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 14 and 15, Helliker teaches a porosity above 90% (2:65). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Helliker (US 4,225,346 citations as page:line(s)) in view of in view of Small (US 2,254,549 citations as page:column:line(s))  as applied to claim 1 above, and further in view of Liu (US 2008/0199720).
Regarding claim 4, Helliker teaches various kinds of nickel powder with particle sizes that vary over large limits (2:44-46), but is silent to an average particle diameter of 5 to 100 um.
Liu teaches a method of making a porous metal foam ([0001]) by mixing a pore-forming agent (PFA) with a metal powder in the presence of a liquid to form a green body ([0005]) where a preferred metal powder is nickel ([0019]) and a preferred particle size range is about 20 to 100 um ([0020]).
It would have been obvious to one of ordinary skill in the art in the process of Helliker to use nickel powder with a particle size range of 20 to 100 um because this is a known powder size range used (Liu [0020]) in the same field of endeavor of making porous metal foam (Helliker 1:7-8; Lie [0001]) by mixing nickel metal powder and a pore-forming agent (i.e. a cellulose derivative) with water (Helliker 1:64-68, 2:1-20; Liu [0005], [0019]). Therefore, Helliker and Liu are analogous art. MPEP 2141.01(a)(I).
Claims 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Helliker (US 4,225,346 citations as page:line(s)) in view of in view of Small (US 2,254,549 citations as page:column:line(s))  as applied to claim 1 above, and further in view of Gao (WO 2016/066140 with citations from US 2017/0333992).
Regarding claim 9, Helliker teaches a typical example illustrative of the invention mixes 9 grams of methyl cellulose and 325 grams of nickel powder (2:51-60) (i.e. the weight ratio of the polymer powder in the slurry to the metal component is (9/325)*100 = 3), but is silent to the polymer contained in the slurry to be at a ratio of 10 to 100 parts by weight relative to 100 parts by weight of the metal component.
Gao teaches a sintered metal porous material in the form of a metal foil ([0001]) where the proportion of raw powder and dispersant is determined to ensure surface quality of the dried membrane ([0051]) where Embodiment 1 has a mass ratio of PVB:ethanol of 2.5:100 and 25g of metal powder is added to 100 ml of ethanol (i.e. the polymer powder to metal component weight ratio in the slurry is 2.5/25 = 0.1) ([0056]) and Embodiment 2 has a mass ratio of PVB:ethanol of 4:100 and 40 g of metal powder is added to 100 ml of ethanol (i.e. the polymer powder to metal component weight ratio in the slurry is 4/40 = 0.1) ([0057]).
It would have been obvious to one of ordinary skill in the art in the process of Helliker to adjust the proportion of raw powder (i.e. nickel powder) and dispersant (i.e. methyl cellulose) to ensure a quality membrane surface because it forms a surface without cracking and without a prolonged preparation time (Gao [0051]) with good surface quality and strength (Gao [0052]). 
It would have also been obvious to one of ordinary skill in the art to use a polymer to metal component ratio of 0.1 (i.e. 10 to 100) because it forms a foldable, flexible porous metal foil (Gao [0059], [0056], [0057], Table 1).
Regarding claim 16, Helliker teaches producing a gel where the shape of the gel may be used as is or cut into a particular shape desired after sintering (2:61-62), that the sintered porous nickel body is useful as a filter, sieve, or other application requiring high surface area (2:66-68) that molding may be carried out with a molding device, rollers, dies, extruding, etc. (2:20-22), and the porous nickel structure is particularly useful as an electrode for electrochemical devices as a nickel plaque (3:16-36) such that it has a plate shape (3:39-60, 4:1-10, Figs. 2-3), but is silent to coating the slurry on a plate.
Gao teaches a sintered metal porous material in the form of a metal foil ([0001]) manufactured by coating a surface of a carrier with a suspension (i.e. coating the slurry on plate) then sintering ([0049], [0054]).
It would have been obvious to one of ordinary skill in the art to manufacture the nickel plaque (i.e. plate) of Helliker by coating a surface of a carrier with the suspension (i.e. slurry) because the sheet can be formed in any plane shape, for example circular or elliptical (Gao [0048]).
Regarding claim 17, Helliker teaches porous bodies of any shape can be made (1:45-49) that are varied in thickness in any desirable and advantageous shape (3:28-31) and the porous nickel structure is particularly useful as an electrode for electrochemical devices as a nickel plaque (3:16-36) such that it has a plate shape (3:39-60, 4:1-10, Figs. 2-3), but is silent to a film with a thickness of 300 um or less.
Gao teaches a sintered metal porous material in the form of a metal foil ([0001]) with a thickness of 5 to 200 um ([0048]).
It would have been obvious to one of ordinary skill in the art for the porous metal plate shape of Helliker to have a thickness of 5 to 200 um because it forms a flexible porous metal sheet that can meet extensive requirements of filter separation (Gao [0007]), where the porous structure of Helliker is also useful as a filter (Helliker 2:66-68). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Helliker (US 4,225,346 citations as page:line(s)) in view of in view of Small (US 2,254,549 citations as page:column:line(s)) as applied to claim 1 above, and further in view of Rudnev (Rudnev et al. Induction Surface Hardening of Steels. ASM Handbook, Volume 4A, Steel Heat Treating Fundamentals and Processes. J. Dossett and G.E. Totten, eds. 2013 ASM International. 438-461. Citations as page:column:paragraph(s).).
Regarding claim 13, Helliker in view of Small  teach a furnace of an electromagnetic induction type (Small 2:1:65-75) to sinter nickel powder (Helliker 1:35-49; Small 2:2:68-69) between 600 and 1200°C for 1 minute to 2 hours (Helliker 2:35-37) where the frequencies are controlled to provide uniform heat of a predetermined amount in the body of the mass as well as on the surfaces (Small 2:1:65-75), but is silent to the applied current.
Rudnev teaches that in induction heating the magnetic field strength is proportional to the current, where the amount of energy that enters the body to be heated is proportional to the coil current, which controls the heating rate and the rate of heating is in units of power, which has a function of I^2R, where I is the current (439:1:2-3).
Therefore, the current applied during high frequency heating is a result-effective variable (i.e. a variable which achieves a recognized result) that determines the strength of the magnetic field and the heating rate during sintering. The determination of the optimum or workable range of the applied current is characterized as routine experimentation. MPEP 2144.05(II)(B).
Further, the process of the prior art (i.e. sintering of a slurry of methyl cellulose, water, and nickel powder Helliker 2:51-68; using a high frequency coil Small 2:1:65-75) is substantially similar to the process claimed. Absent evidence to the contrary, it appears that the process parameters of the high frequency coil sintering process are substantially similar, including an applied current of 100 to 1,000 A.
Regarding claim 18, Helliker in view of Small teaches sintering in a furnace of an electromagnetic induction type (Small 2:1:65-75), but is silent to applying heat to the green structure while applying the electromagnetic field to the green structure.
Rudnev teaches in the induction heating process an electrically conductive material is exposed to a varying magnetic field (438:2:4) which causes heating because the induced voltage creates electrical eddy currents (438:3:4) that generate heat (439:1:2).
It would have been obvious to one of ordinary skill in the art in the electromagnetic induction heating process of Helliker in view of Small for heat to be applied to the green structure while applying the electromagnetic field because the electromagnetic field induces eddy currents on the conductive material (i.e. green structure) which generate heat such that heat is applied to the green structure (Rudnev 438:2:4, 438:3:4, 439:1:2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,141,786 (US ‘786) in view of Helliker (US 4,225,346 citations as page:line(s)).
US ‘786 teaches a method of manufacturing a metal foam by applying an electromagnetic field to a slurry consisting of a metal component, organic binder, solvent, and binder (claim 1).
US ‘786 is silent to the presence of a polymer powder having a solubility in the solvent of 5 mg/mL at room temperature (applicant’s claim 1) and a binder having a solubility in the solvent of 100 mg/mL or more at room temperature (applicant’s claim 10).
Helliker teaches a porous nickel body (1:7-8) manufactured into a nickel plaque by making a gelled slurry of nickel powder mixed with a cellulose derivative that is typically alkyl celluloses such as ethyl and methyl cellulose (1:64-68, 2:1-3). Ethyl cellulose reads on a binder and methyl cellulose reads on a polymer powder.
It would have been obvious to one of ordinary skill in the art for the organic binder and binder in US ‘786 to be alkyl celluloses ethyl and methyl cellulose because they formed a gelled slurry that can be used to manufacture a porous nickel body of any shape (Helliker 1:35-50, 64-68). It is prima facie obvious to combine equivalents known for the same purpose. MPEP 2144.06(I).
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/347,059 (App ‘059) in view of Helliker (US 4,225,346 citations as page:line(s)). 
App ‘059 teaches a method of manufacturing a metal foam by forming a green structure using a slurry and sintering by applying an electromagnetic field (claim 1).
App ‘059 is silent to the presence of a polymer powder having a solubility in the solvent of 5 mg/mL at room temperature (applicant’s claim 1) and a binder having a solubility in the solvent of 100 mg/mL or more at room temperature (applicant’s claim 10).
Helliker teaches a porous nickel body (1:7-8) manufactured into a nickel plaque by making a gelled slurry of nickel powder mixed with a cellulose derivative that is typically alkyl celluloses such as ethyl and methyl cellulose (1:64-68, 2:1-3). Ethyl cellulose reads on a binder and methyl cellulose reads on a polymer powder.
It would have been obvious to one of ordinary skill in the art for the organic binder and binder in App ‘059 to be alkyl celluloses ethyl and methyl cellulose because they formed a gelled slurry that can be used to manufacture a porous nickel body of any shape (Helliker 1:35-50, 64-68). It is prima facie obvious to combine equivalents known for the same purpose. MPEP 2144.06(I).
This is a provisional nonstatutory double patenting rejection.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,358,219 (US ‘219) in view of Helliker (US 4,225,346 citations as page:line(s)).
US ‘219 teaches a method of manufacturing a metal foam by applying an electromagnetic field to a slurry of metal powder, dispersant, and binder (claim 1).
US ‘219 is silent to the presence of a polymer powder having a solubility in the solvent of 5 mg/mL at room temperature (applicant’s claim 1) and a binder having a solubility in the solvent of 100 mg/mL or more at room temperature (applicant’s claim 10).
Helliker teaches a porous nickel body (1:7-8) manufactured into a nickel plaque by making a gelled slurry of nickel powder mixed with a cellulose derivative that is typically alkyl celluloses such as ethyl and methyl cellulose (1:64-68, 2:1-3). Ethyl cellulose reads on a binder and methyl cellulose reads on a polymer powder.
It would have been obvious to one of ordinary skill in the art for the organic binder and binder in US ‘219 to be alkyl celluloses ethyl and methyl cellulose because they formed a gelled slurry that can be used to manufacture a porous nickel body of any shape (Helliker 1:35-50, 64-68). It is prima facie obvious to combine equivalents known for the same purpose. MPEP 2144.06(I).
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,118,844 (US ‘844) in view of Helliker (US 4,225,346 citations as page:line(s)). 
US ‘844 teaches a method of manufacturing a metal foam by applying an electromagnetic field to a slurry of metal powder, dispersant, and binder (claim 1).
US ‘844 is silent to the presence of a polymer powder having a solubility in the solvent of 5 mg/mL at room temperature (applicant’s claim 1) and a binder having a solubility in the solvent of 100 mg/mL or more at room temperature (applicant’s claim 10).
Helliker teaches a porous nickel body (1:7-8) manufactured into a nickel plaque by making a gelled slurry of nickel powder mixed with a cellulose derivative that is typically alkyl celluloses such as ethyl and methyl cellulose (1:64-68, 2:1-3). Ethyl cellulose reads on a binder and methyl cellulose reads on a polymer powder.
It would have been obvious to one of ordinary skill in the art for the organic binder and binder in US ‘844 to be alkyl celluloses ethyl and methyl cellulose because they formed a gelled slurry that can be used to manufacture a porous nickel body of any shape (Helliker 1:35-50, 64-68). It is prima facie obvious to combine equivalents known for the same purpose. MPEP 2144.06(I).
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/348,365 (App ‘365) in view of Helliker (US 4,225,346 citations as page:line(s)). 
App ‘365 teaches a method of manufacturing a metal foam by forming a green structure using a slurry and sintering by applying an electromagnetic field (claim 1).
App ‘365 is silent to the presence of a polymer powder having a solubility in the solvent of 5 mg/mL at room temperature (applicant’s claim 1) and a binder having a solubility in the solvent of 100 mg/mL or more at room temperature (applicant’s claim 10).
Helliker teaches a porous nickel body (1:7-8) manufactured into a nickel plaque by making a gelled slurry of nickel powder mixed with a cellulose derivative that is typically alkyl celluloses such as ethyl and methyl cellulose (1:64-68, 2:1-3). Ethyl cellulose reads on a binder and methyl cellulose reads on a polymer powder.
It would have been obvious to one of ordinary skill in the art for the organic binder and binder in App ‘365 to be alkyl celluloses ethyl and methyl cellulose because they formed a gelled slurry that can be used to manufacture a porous nickel body of any shape (Helliker 1:35-50, 64-68). It is prima facie obvious to combine equivalents known for the same purpose. MPEP 2144.06(I).
This is a provisional nonstatutory double patenting rejection.
Related Art
Watanabe (JP H06-287608 machine translation)
Watanabe teaches a method for producing sintered plates ([0001]) of a thin Ni metal porous material ([0002]) by baking (i.e. firing or sintering) using a high frequency coil to rapidly and uniformly generate heat with a high electromagnetic coupling density (i.e. applying an electromagnetic field to a green structure) ([0010]-[0013], [0025]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735